In an action by the wife for a separation, the husband appeals from an order of the Supreme Court, Kings County, dated December 29, 1959, awarding the wife alimony pendente lite and a counsel fee. Order affirmed, with $10 costs and disbursements. On the record presented, we find no abuse of discretion by the Special *887Term in fixing the amounts of alimony and counsel fee. As we have said in the past, the best protection for a husband in a ease such as this is to seek a speedy trial in which the facts can be fully developed (Leonard v. Leonard, 1 A D 2d 981). Nolan, P. J., Beldovk, Ughetta, Pette and Brennan, JJ., concur.